Doerr, J. (dissenting).
The basis for plaintiff’s third cause of action rests upon the indemnification agreement between defendant and Eaton Corp. This agreement provides that “Seller further agrees to indemnify and save Buyer harmless from any and all losses * * * related in any way to this contract, or the services performed or the goods delivered under this contract.” The agreement to which plaintiff was not a party was one which indemnified Eaton Corp. against loss. Under such a contract an indemnitee cannot recover until he has suffered a loss (see 28 NY Jur, Indemnity, § 18). Eaton Corp. having been reimbursed in full, albeit by plaintiff, for all losses it incurred because of the accident, could not assert any contractual obligation against defendant. Consequently, its attempted assignment to plaintiff of its right of indemnification against defendant was worthless. Thus I concur with the result reached at Special Term and would affirm the order. I respectfully disagree with the majority that defendant has recourse against plaintiff by way of counterclaims. Plaintiff, one of two parties who may have been responsible to Eaton Corp., settled with Eaton. “The settling wrongdoer buys his peace and is not liable to anybody for contribution. The price of this peace is that the settling wrongdoer also surrenders his claim for contribution” (McLaughlin, Practice Commentaries, McKinney’s Cons Laws ofNY, Book 7B, CPLRC1401:2, p 361). (Appeal from order of Monroe Supreme Court — summary judgment.) Present — Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.